It appeared by the record returned that there had been afi. fa. execution issued on the judgment in the case and a levy thereon to the amount of the debt and costs and that the goods levied on remained undisposed of; and that afterwards a fi. fa. with clause of attachment was issued on the judgment for the debt without its appearing that the former levy to the amount had been previously disposed of, which was the ground of error assigned.
The Court reversed and set aside the latter fi. fa. with the clause of attachment annexed to it.